         Case 1:21-cv-00400-APM Document 36 Filed 07/12/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 HON. BENNIE G. THOMPSON, et al.,

                        Plaintiffs,
                                                  Civil Action No. 1:21-cv-400-APM
         v.

 DONALD J. TRUMP, et al.,

                       Defendants.



                        MOTION FOR ADMISSION PRO HAC VICE
       Pursuant to Civil Local Rule 83.2(d), proposed amicus curiae Campaign Legal Center

Action moves for the admission of attorney Hayden Johnson pro hac vice in this action.

       As set forth in the attached Declaration, Hayden Johnson is admitted and an active

member in good standing of the District of Columbia Bar.

       The motion is supported and signed by Paul M. Smith, an active and sponsoring member

of the Bar of this Court.

Dated: July 12, 2021

                                                Respectfully submitted,

                                                /s/ Paul M. Smith

                                                Paul M. Smith (D.C. Bar No. 358870)
                                                CAMPAIGN LEGAL CENTER ACTION
                                                1101 14th Street, NW, St. 400
                                                Washington, D.C. 20005
                                                (202) 736-2200

                                                Attorney for Proposed Amicus Campaign Legal
                                                Center Action
